DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 8/25/22.  Claims 1, 5, 7-13, 17, 21, 23-29, 33, and 34 have been amended.  Claims 3, 4, 6, 19, 20, and 22 are canceled. Claims 1, 2, 5, 7-18, 21, and 23-34 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5, 7-18, 21, and 23-34 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 5, 7-18, 21, and 23-33 are directed to a are directed to a system/terminal/server (i.e., a machine) and claim 34 is directed to a method (i.e., a process). Accordingly, claims 1, 2, 5, 7-18, 21, and 23-34 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 34 includes limitations that recite at least one abstract idea.  Specifically, independent claim 34 recites:
Claim 34. A medical information providing method comprising: storing, in a memory, at least a social relationship management table in which a measurement target person is associated with others in a social relationship, and a sociality item management table which stores sociality items as Quality of Life (QOL) indexes relating to sociality of the measurement target person in association with the social relationship and a behavior pattern; 
collecting social behavior information of the measurement target person, the social behavior information including a daily sound of the measurement target person and a daily amount of exercise of the measurement target person; 
identifying a social relationship between the measurement target person and the others, by using the social relationship management table and the collected social behavior; 
identifying a behavior pattern of the measurement target person, by using the sociality item management table and the identified social relationship; 
quantitatively measuring a sociality item as a QOL index concerning sociality of the measurement target person by using the identified social relationship and the identified behavior pattern, wherein 
the social behavior information is information relating to communication performed by the measurement target person with the others, 
the behavior pattern is information classified by emotion of the measurement target person, and 
the identifying includes 
acquiring the daily sound via a microphone, 
acquiring a sound volume from the daily sound, 
converting the daily sound into a text, and dividing the text into words, and a
identifying, based on the text, the sound volume, and a threshold value of the sound volume, a further detailed behavior pattern associated with emotion that is represented by the text.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because collecting information, identifying a relationship and pattern, measuring an item, acquiring data, converting data, and identifying a behavior pattern amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can receive social behavior information, access tables, and perform analyses mentally or via pen and paper. In addition, a human can hear a sound and sound volume and convert the sound into text using pen and paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1, 17, 33, and 34 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an information system, a memory, processing circuitry, a microphone, an information processing terminal, and a server to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the information system, memory, processing circuitry, microphone, information processing terminal, and server are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of storing data, collecting information, identifying data, measuring an item, acquiring data, converting data, and identifying a pattern) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2, 5, 7-16, 18, 21, 23-32 are ultimately dependent from Claim(s) 1 and 17 and include all the limitations of Claim(s) 1 and 17. Therefore, claim(s) 2, 5, 7-16, 18, 21, 23-32 recite the same abstract idea. Claims 2, 5, 7-16, 18, 21, 23-32 describe further limitations regarding the type of social behavior, identifying patterns, collecting information, analyzing information, measuring data, comparing information, generating and displaying a report, and outputting an alert. These are all just further describing the abstract idea recited in claims 1 and 17, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claims 1, 17, 33, and 34 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
The claims recite the additional limitation of acquiring data via a microphone. Such step would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception. Regarding the additional limitations directed to a memory storing tables and quantitively measuring a sociality item, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Storing and retrieving information in memory and Performing repetitive calculations.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 5, 7-18, 21, and 23-34 are ineligible under 35 USC §101.

Claim Objections
Claims 1, 5, 17, 21, 33, and 34 are objected to because of the following informalities:  change “the collected social behavior” to “the collected social behavior information”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  change “a further detailed the behavior pattern” to “a further detailed   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-18, 21, and 23-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, 33, and 34 recite “a social relationship” in the identify/identifying steps of the claims.  It is unclear if this “social relationship” is the same “a social relationship” recited earlier in the claims, or a different social relationship.
Claims 9, 10, 25, and 26 recite the limitation "the social behavior" in line 3 of claim 9, lines 3-4 of claim 10, line 3 of claim 25, and lines 3-4 of claim 26.  There is insufficient antecedent basis for this limitation in the claims.
Claims 11 and 27 recite “a behavior pattern” in line 7 of claim 11 and line 7 of claim 27. It is unclear if this is the same “behavior pattern” recited in claims 1 and 17, or a different behavior pattern.
Claims 13, 28, and 29 recite the limitation "the behavior pattern currently obtained" in line 5 of claim 13, line 5 of claim 28, and line 5 of claim 29.  There is insufficient antecedent basis for this limitation in the claims.
Claim 34 recites the limitation "the identifying" in line 22.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which previous “identifying” step is being referred to.
Claims 2, 5, 7, 8, 12, 14-16, 18, 21, 23, 24, and 30-32 incorporate the deficiencies of claims 1 and 17, through dependency, and are therefore also rejected.


Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/25/22.
(1) Applicant requests the 101 rejection be withdrawn.

(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of the independent claims constitute “a mental process” because collecting information, identifying a relationship and pattern, measuring an item, acquiring data, converting data, and identifying a behavior pattern amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can receive social behavior information, access tables, and perform analyses mentally or via pen and paper. In addition, a human can hear a sound and sound volume and convert the sound into text using pen and paper. The claims recite the additional limitation of acquiring data via a microphone. Such step would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception. Regarding the additional limitations directed to a memory storing tables and quantitively measuring a sociality item, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Storing and retrieving information in memory and Performing repetitive calculations.  See MPEP 2106.05(d)(II).  Furthermore, Applicant argues “an improvement” to technology, but Examiner does not see nor does Applicant point to support in the Specification for the argued improvement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686